      Case 2:19-cv-01743-TLN-CKD Document 13 Filed 10/05/20 Page 1 of 2

 1 DAVID GRAULICH, ESQ. (State Bar No. 260515)
   LAW PRACTICE OF DAVID GRAULICH
 2 P.O. Box 2041
   Fair Oaks, CA 95628
 3 Telephone: (916) 966-9600
   Email: david@wrongedatwork.com
 4
     Attorney for Plaintiff
 5   SANDRA JEAN BRYANT
 6
   NEAL A. FISHER JR. (State Bar No. 265596)
 7   nealfisher@dwt.com
   JIBRAUN B. RIAZ (State Bar No. 280776)
 8   jibraunriaz@dwt.com
   DAVIS WRIGHT TREMAINE LLP
 9 865 South Figueroa Street, 24th Floor
   Los Angeles, California 90017-2566
10 Telephone: (213) 633-6800
   Fax: (213) 633-6899
11
     Attorneys for Defendant
12   LOWE’S HOME CENTERS LLC
13                        UNITED STATES DISTRICT COURT
14                       EASTERN DISTRICT OF CALIFORNIA
15

16   SANDRA JEAN BRYANT, an                    Case No. 19-CV-01743-TLN CKD
     individual,
17
                           Plaintiff,          ORDER RE: JOINT STIPULATION
18                                             TO CONTINUE DISCOVERY AND
           vs.                                 DISPOSITIVE MOTION
19                                             DEADLINES
     LOWE’S HOME CENTERS, LLC, and
20   DOES 1-20, Inclusive,                     [Filed concurrently with Joint Stipulation
                                               and Declaration of Neal A. Fisher Jr.]
21                         Defendants.
22

23

24

25

26

27

28


     ORDER IN SUPPORT OF JOINT STIPULATION TO CONTINUE DISCOVERY AND DISPOSITIVE MOTION
     DEADLINES
       Case 2:19-cv-01743-TLN-CKD Document 13 Filed 10/05/20 Page 2 of 2

 1            Before the Court is the Parties’ Stipulation to Continue Discovery and
 2   Dispositive Motion Deadlines. Having considered the Stipulation, and finding good
 3   cause shown, the Stipulation is hereby GRANTED as follows:
 4            IT IS HEREBY ORDERED THAT:
 5            1.        The fact discovery cutoff is continued to May 3, 2021.
 6            2.        The initial expert disclosure deadline is continued to June 2, 2021.
 7            3.        The rebuttal expert disclosure due date is continued to August 2, 2021.
 8            4.        The last day to exchange supplemental disclosures is continued to
 9   September 27, 2021
10            5.        The dispositive motion filing cutoff date is continued to October 28,
11   2021.
12            6.        If the parties do not intend to file dispositive motions, a Joint Notice of
13   Trial Readiness is due October 28, 2021.
14

15   IT IS SO ORDERED.
16

17   DATED: October 5, 2020
                                                                Troy L. Nunley
18                                                              United States District Judge
19

20

21

22

23

24

25

26

27

28

                                                      2                         DAVIS WRIGHT TREMAINE LLP
                                                                                  865 S. FIGUEROA ST, SUITE 2400
     [PROPOSED] ORDER                                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                            (213) 633-6800
     4816-2793-1341v.1 0086846-000071                                                     Fax: (213) 633-6899
